Citation Nr: 1236624	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chemical burns on the eyes, face, body and legs.

2.  Entitlement to service connection for coronary artery disease, claimed as a heart murmur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from May 16 to August 30, 1975.  She also had subsequent service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-noted issues.  Jursidiction of this case was subsequently transferred to the Roanoke, Virginia, VARO.

The Veteran had a Board hearing scheduled for March 2012.  However, the record does not reflect that she appeared for the hearing.  The Veteran has not requested that the hearing be rescheduled.  Therefore, her request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).

The issue of entitlement to service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a disability manifested by residuals of chemical burns on the eyes, face, body and legs.


CONCLUSION OF LAW

The criteria for service connection for chemical burns on the eyes, face, body and legs are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed chemical burns on the eyes, face, body and legs.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The medical evidence currently of record is sufficient to reach a decision.  Extensive treatment records contain no complaints, symptoms or diagnoses of residuals of chemical burns on the eyes, face, body or legs.  There is no indication that the Veteran has ever reported symptoms of chemical burns.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).


Analysis

The Veteran contends that during active duty in 1975, she was splattered with chemicals from a bazooka bullet, and that she is currently suffering from residuals of the injury, which include burning of the skin.  She also contends that her eyes, face and front of her body and legs were affected.  See March 2009 claim.

Service treatment records show that in May 1987, the Veteran was treated for a burn of the right upper extremity after coming into contact with a cooking stove.  She was assessed with second degree burns of the right upper extremity and a dressing was applied.  However, service treatment records are negative for any evidence of complaints or treatment for chemical burns on the eyes, face, body or legs.  The report of an August 1975 examination shows that there were no body marks or scars noted, and the Veteran's skin was evaluated as normal.  There is also no indication in the Veteran's report of medical history in August 1975 of any treatment for or residuals of chemical burns to the eyes, face, body or legs.  The Veteran's skin was also evaluated as normal during her August 1979 periodic examination for the National Guard.

The post-service medical evidence of record includes outpatient treatment records from the VA Medical Center in Washington, DC, private treatment records from the Pitt County Memorial Hospital, private treatment records from the Wake Medical Center, and private treatment records from the Wayne Memorial Hospital and Wayne Heart and Internal Medicine Associates.  These records are completely negative for any evidence of complaints or treatment related to residuals of chemical burns of the eyes, face, body or legs.

As noted above, service connection requires a showing of current disability.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  While the Veteran is competent to report symptoms of chemical burns, Palczewski v. Nicholson, 21 Vet App 174 (2007), she has not reported current symptoms of a disability manifested by such an injury at any time since the current claim (although she did list that condition on her claim for benefits).  In addition, there is no medical evidence of chemical burns or a disability manifested by residuals of chemical burns at any time since the current claim.

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for chemical burns on the eyes, face, body and legs is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that her currently demonstrated coronary artery disease is related to her active military service.  Specifically, she contends that she was diagnosed with a heart murmur during basic training, and that her current heart condition, which required surgery, developed as a result.

Service treatment records are negative for complaints or treatment for a heart murmur or coronary artery disease, and no heart disability was diagnosed at the time of her discharge examination.

The post-service medical evidence of record shows that the Veteran has been treated for heart problems, including coronary artery disease, since February 2004.  However, they do not show that the disability has been linked to the Veteran's active military service.  

The Veteran has reported heart problems in service and a continuity of symptoms since.  The evidence also shows that the Veteran has a current diagnosis of coronary artery disease.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Therefore, an examination and opinion are needed to determine whether the Veteran's currently diagnosed coronary artery disease is related to service.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of her currently diagnosed coronary artery disease.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's coronary artery disease had its onset in service.  In this regard the Veteran has reported symptoms of a heart murmur beginning in service.

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  
The examiner should consider the Veteran's reports of her history and symptoms.  Any and all special studies or tests deemed necessary must be conducted.  The examiner is advised that the Veteran is competent to report history and symptoms and that her reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The Veteran and her representative must be provide an opportunity to respond.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


